 Eric B. Fjelstad
 EFjelstad@perkinscoie.com
 PERKINS COIE LLP
 1029 West Third Avenue, Suite 300
 Anchorage, AK 99501-1981
 Telephone: 907.263.6973
 Facsimile: 907.263.6473

 Stacey Bosshardt (pro hac vice pending)
 SBosshardt@perkinscoie.com
 PERKINS COIE LLP
 700 Thirteenth Street, N.W., Suite 800
 Washington, D.C. 20005-3960
 Telephone: 202.654.6200
 Facsimile: 202.654.6211


                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA
 SOVEREIGN IÑUPIAT FOR A LIVING
 ARCTIC, et al.,
                            Plaintiffs,
          v.
 BUREAU OF LAND MANAGEMENT, et                                    Case No. 3:20-cv-00290-SLG
 al.,
                            Defendants.




       AMICUS CURIAE BRIEF OF ARCTIC SLOPE REGIONAL
  CORPORATION SUPPORTING DEFENDANTS’ OPPOSITION TO MOTION
                FOR PRELIMINARY INJUNCTION




Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG

         Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 1 of 14
                                           TABLE OF CONTENTS

                                                                                                               Page

INTRODUCTION ....................................................................................................1
BACKGROUND ......................................................................................................3
ARGUMENT ............................................................................................................5
CONCLUSION .......................................................................................................10




Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
Page 1 of 1
         Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 2 of 14
                                             INTRODUCTION

          A preliminary injunction “is an extraordinary remedy never awarded as of right,”

but only “upon a clear showing that the plaintiff is entitled to such relief.” 1 A party

seeking injunctive relief must show all of the following things: “[1] that he is likely to

succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence of

preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an

injunction is in the public interest.” 2 As demonstrated in Federal Defendants’ and

Intervenor-defendants’ briefs, Plaintiffs have failed to make the required showing on any

of the four prerequisites.

          Arctic Slope Regional Corporation (ASRC), an Alaska Native Corporation located

on the North Slope of Alaska in the vicinity of the Willow Master Development Plan

Project (Project), is uniquely aware of the reasons that an injunction would not be in the

public interest. ASRC’s shareholders have called the North Slope home for over 10,000

years. Nearly half of ASRC’s 13,000 Iñupiat shareholders currently reside in the

challenging conditions of the North Slope, and all of them are dependent on the dividends

issued by ASRC. Those dividends are possible due to development and the attendant

infrastructure on the North Slope. As stated in the Environmental Impact Statement

(EIS) and Record of Decision (ROD) for the Project, drilling would have a peak

production of up to 130,000 barrels of oil per day over the Project’s 30-year life


1
    Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 24 (2008).
2
    Id. at 20.
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 1 OF 12
          Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 3 of 14
(producing approximately 590 million barrels of oil), which would help offset declines in

production from the North Slope oil fields and contribute to the local, state, and national

economies. 3 The Bureau of Land Management found that “[i]ncreased revenue from [oil

and gas] development for the NSB and ASRC has . . . beneficially impacted Nuiqsut

residents through health and social programs funded by these organizations, more job

opportunities associated with programs run by these organizations, and increased

dividends for ASRC shareholders.” 4 Enjoining the development of the Project, as

Plaintiffs seek here, would be inconsistent with the public interest and detrimental to the

Alaska Native population.

         Since the Covid-19 pandemic began, Alaska Natives have suffered from

unprecedented job losses, plummeting government tax bases, and urgent public health

needs. The combination of restricted access to hospitals coupled with isolated

populations has the potential to decimate entire Alaska Native communities, as evidenced

by the horrific impact on these communities by the Spanish Flu. The Project would help

ameliorate these conditions for North Slope residents, including ASRC’s shareholders, by

providing dividends that augment household incomes, job opportunities, and access to

critical social services and programs that depend on government revenues. The Ninth



3
 “North Slope oil production peaked in 1988 and then entered a steady decline through
2015 (USEIA 2016).” Willow Master Development Plan, Environmental Impact
Statement (“EIS”) (available at https://eplanning.blm.gov/eplanning-
ui/project/109410/570), p. 223.
4 EIS, p. 296.
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 2 OF 12
         Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 4 of 14
Circuit has recognized that private projects on federal lands like Willow, which improve

the economic health of local communities by stemming job losses, serve the public

interest. 5 The effects of lost economic opportunities on the North Slope of Alaska would

be felt more keenly now than ever. An injunction would be contrary to the public

interest.

                                              BACKGROUND

         ASRC is one of twelve land-owning Alaska Native regional corporations

established pursuant to the Alaska Native Claims Settlement Act of 1971 (ANCSA). 6

ASRC’s region is the North Slope of Alaska and encompasses 55 million acres. The

North Slope region includes the villages of Point Hope, Point Lay, Wainwright, Atqasuk,

Utqiaġvik (formerly Barrow), Nuiqsut, Kaktovik, and Anaktuvuk Pass. The residents of

these villages are also residents of the North Slope Borough. The Borough’s residents



5 Lands Council v. McNair, 537 F.3d 981, 1005 (9th Cir. 2008) (en banc)
(acknowledgment by en banc panel that a national forest project benefitted the public’s
interest in a variety of ways, including by “aiding the struggling local economy and
preventing job loss”), overruled on other grounds by Winter v. Nat. Res. Def. Council,
Inc., 555 U.S. 7 (2008); Earth Island Inst. v. Nash, No. 119CV01420DADSAB, 2020
WL 1936701, at *20 (E.D. Cal. Apr. 21, 2020) (denying preliminary injunction against
project that would “serve the public interest by promptly reducing the fuel load and the
risk of another severe wildfire striking the area; protecting and restoring wildlife and the
environment; and providing socioeconomic benefits to local communities impacted by
the fire, such as employing contractors and industrial forest landowners.”); see also
Bering Strait Citizens for Responsible Res. Dev. v. U.S. Army Corps of Eng’rs, 524 F.3d
938, 949 (9th Cir. 2008) (statutory public interest determination properly considered
economic benefits in balancing public interest factors; “[g]iven the relatively poor
condition of the local economy in relation to the state overall, we agree that these benefits
are weighty in this case”).
6
    43 U.S.C. § 1601 et seq.
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 3 OF 12
         Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 5 of 14
are predominantly Iñupiat people, and they comprise many of the approximately 13,000

Alaska Native owners of ASRC.

         Within the North Slope region, ASRC also holds title to approximately five

million acres of land conveyed to it under ANCSA, much of it with energy, mineral and

other resource potential. Among many other efforts, ASRC pursues and benefits from

natural resource development on and near its lands. Its shareholders also depend on

subsistence resources from the land as well as the rivers and ocean, as they have for

millennia. ASRC also represents the business interests of the Iñupiat of the Arctic Slope

and is the largest Alaskan-owned and operated company, spanning six major business

segments.

         Under ANCSA, Congress created Native corporations, including ASRC, “to

provide benefits to its shareholders who are Natives or descendants of Natives or to its

shareholders’ immediate family members who are Natives or descendants of Natives to

promote the health, education or welfare of such shareholders or family members.” 7

Consistent with this unique Congressional mandate, ASRC is committed both to

providing sound financial returns to its shareholders in the form of jobs and dividends,

and to preserving the Iñupiat way of life, culture and traditions, including the ability to

hunt for food to provide for its communities. A portion of ASRC’s revenues are invested

in initiatives that promote and support an educated shareholder base, healthy

communities, and sustainable local economies.


7
    43 U.S.C. § 1606(r).
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 4 OF 12
         Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 6 of 14
         ASRC’s perspective is based on the dual realities that its Iñupiat culture and

communities depend upon a healthy ecosystem and subsistence resources as well as

natural resource development as the foundation of a sustained North Slope economy.

The Willow Master Development Plan Project (Project) challenged in this case represents

the type of oil and gas development that balances these interests, and ASRC therefore has

an interest in its prompt and successful implementation.

                                                ARGUMENT

         Plaintiffs cannot show that the extraordinary relief they seek is in the public

interest. To the contrary, an injunction would frustrate the public interest. First, ASRC

and its shareholders would benefit directly from opportunities for the Corporation’s

subsidiaries, including ASRC Energy Services, LLC, to contract with the project

proponent, ConocoPhillips. These opportunities, if realized, would result in increased

dividends provided directly to ASRC shareholders. 8 Given the limited job opportunities

available in the Project area, compounded by the inherent difficulty of living in a remote

area, the financial assistance ASRC provides is crucial even under ordinary

circumstances. 9 Dividends such as the ones provided by ASRC necessarily help


8
  EIS, p. 225 (“If local oil industry support companies, such as those owned by Kuukpik
or ASRC, earn revenues on the Project, this would indirectly affect local incomes through
increased dividends.”); id., p. 226.
9
  EIS, p. 228 (“corporation dividends now make up a substantial portion of household
income in the NSB.”); id. (61% of household heads in Nuiqsut reported owning village
corporation shares); id., p. 222 (“Nuiqsut households receive approximately half of their
income from wages and half from corporation and state permanent fund dividends (NSB
2016)”).
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 5 OF 12
         Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 7 of 14
shareholders to pay rent and defray the high cost of utilities. The assistance provided by

Alaska Native Corporations such as ASRC, as well as the village corporations, is all the

more critical given the dire economic circumstances wrought by Covid-19.

Supplementing household incomes, which have seen marked declines over the past year,

would advance the public interest. Enjoining the project would postpone or eliminate a

needed spur to the economy and disserve the public interest.

         ASRC and its subsidiaries, the North Slope Borough municipal government, and

the village corporations employ many North Slope residents, so any work they perform to

support Project operations will increase employment rates in these communities. 10 In

addition, ASRC shareholders would certainly benefit from increased opportunities for

direct employment with ConocoPhillips. During the time it would take to build the

Project facilities, the EIS projects that the company will employ as many as 1,650

seasonal workers (peak) and an average of 373 annual workers. 11 Once operational, the

Project would directly employ approximately 406 full-time employees. 12 Although the

EIS forecasts that most construction jobs will not go to local residents, “some

construction jobs and supporting service jobs would likely be filled by NSB residents,



10
   See EIS, p. 228 (“ANCSA corporations and municipal governments (both borough and
city) on the North Slope created new employment opportunities in communities and
remain the primary employers in most communities.”).
11
  Willow Master Development Plan, Record of Decision (Oct. 2020) (available at
https://eplanning.blm.gov/eplanning-ui/project/109410/570), p. 9; see generally EIS §
3.15 (“Economics”).
12
     ROD, p. 9.
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 6 OF 12
         Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 8 of 14
positively impacting the local and regional economy.” 13 All told, “throughout the Alaska

economy, indirect and induced wages would total $131.1 million per year.” 14

         Second, ASRC and its shareholders would benefit from increased revenues to the

State and the North Slope Borough (NSB). The EIS projects revenues for the State of

Alaska and NSB—from federal royalties and state and local taxes—of approximately $6

billion, as well as increased federal revenues totaling $5 billion. 15 Under the Naval

Petroleum Reserves Production Act (NPRPA), the State of Alaska receives 50% of

royalties from the production of oil and gas on federal lands. 16 Local residents and

communities will benefit most from these revenues; the statute requires the State to

prioritize use of the funds by those communities most impacted by such development,

which it does through its NPR-A Impact Grant Program. 17 These increased revenues thus

translate into much needed social services that benefit the communities closest to the

Project, like the City of Nuiqsut. In this case, Nuiqsut residents would experience these

improvements. As the EIS explains:



13
  EIS App’x. B.3., 27; see also p. 225 (“any industry employment would impact the local
and regional economy given the limited nongovernment job opportunities”).
14
     EIS p. 225. This assumes an average salary of $57,000 per year. Id.
15
  See EIS Table 3.15.4 (“Summary of State, Federal, and Borough Revenues from the
Project”).
16
     EIS, p. 222.
17
  EIS, p. 223; id. at App’x. B.3, p. 44 (“regional benefits from the NPR-A Impact Fund
which can provide funds to the municipal governments of the NPR-A communities
should be fully considered in BLM’s analysis. The NPR-A Impact Fund has provided
benefits to the local communities as a direct result of development within NPR-A.”).
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 7 OF 12
          Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 9 of 14
           The NPR-A Impact Fund has provided benefits to the local communities as
           a direct result of development within NPR-A. Examples of positive
           impacts of the NPR-A Impact Fund can be seen in Nuiqsut, through
           funding of natural gas piping and building conversions, funding of local
           government operations, renovation of City Hall, as well as funds dedicated
           to the Youth and Community Center. 18

           Similarly, the vast majority of the NSB’s operating budget is generated from the

taxation of oil and gas infrastructure. 19 As ASRC stated in its comments:

           The NSB … provides funding for essential services to the local
           communities, these services include: K-12 education, health clinics,
           sewage, refuse, fire department, wildlife protection, research, police
           services, search and rescue, emergency response services, and other
           community necessities… 20

           The Project would generate further funding for the NSB by supporting Trans-

Alaska Pipeline System (TAPS) operations, which increase “long-term property taxation

opportunities for the NSB.” 21 This in turn allows the NSB to provide services essential

for “residents’ quality of life through social welfare support and continued capital

improvements.” 22

           Finally, the public interest is served by upholding projects, like the Willow Master

Development Plan, that result from a collaborative and responsive public process. ASRC

provided comments on the draft EIS and the supplemental draft EIS. 23 Despite the


18
     Id.
19
     EIS, p. 223; id. at App’x. B.3, p. 44.
20
     Id.
21
     Id.
22
     Id.
23
   ASRC May 4, 2020 letter from Richard Glenn to Rachael Jones; October 29, 2019
letter from Teresa Imm to Rachael Jones (both available at
https://eplanning.blm.gov/eplanning-ui/project/109410/570).
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 8 OF 12
           Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 10 of 14
logistical obstacles caused by the pandemic, ASRC also engaged in consultation with

BLM. 24 Through its robust participation, ASRC sought to ensure that the Project also

protected the Iñupiat way of life, including subsistence harvesting, to the maximum

extent possible. Those efforts led to changes by BLM and ConocoPhillips that protect

resources, including a reduction in the Project’s footprint. 25 ASRC’s comments on the

draft EIS caused the company to modify the project to include a new module transfer

option (Module Transfer Option 3) that avoids the need to construct an offshore gravel

island. 26 The applicant also made changes to subsistence ramps. 27 Finally, as a result of

ASRC’s comments, ConocoPhillips committed to seek and incorporate input from

Nuiqsut residents when siting boat ramps in order to protect and promote subsistence

activities. 28

         Courts in this Circuit have recognized that it is not in the public interest to enjoin

projects that could provide an economic lifeline to at-risk local economies. 29 The Ninth


24
  EIS, §1.10.4; id. at App’x. B.3, 40 (“BLM reached out to ASRC for ANCSA
consultation in December 2019.”).
25
     EIS App’x. B.2, p. 113.
26
   EIS App’x. B.2, 113. See also ASRC May 4, 2020 letter from Richard Glenn to
Rachael Jones (available at https://eplanning.blm.gov/eplanning-ui/project/109410/570),
p. 5 (“ASRC believes that BLM should adopt Alternative B and Module Transfer Option
3 in the final EIS as it provides for responsible North Slope development, increased
employment opportunities, regional funding sources, while addressing the needs of the
regional subsistence users.”).
27
     EIS App’x. B.2, p. 33.
28
     EIS App’x. B.3, pp. 59 & 71.
29
  Earth Island Inst. v. Carlton, 626 F.3d 462, 475 (9th Cir. 2010) (upholding denial of
preliminary injunction where “district court considered the government’s interest in . . .
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 9 OF 12
         Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 11 of 14
Circuit has also recognized the public’s interest in developing energy resources. 30

ANCSA envisioned that ANCs would play an important role helping to channel some of

the benefits of oil and gas resources to Alaska Natives. 31 Under current circumstances,

the Project and others like it also represent an opportunity for local communities to

rebound from pandemic-induced economic hardship. An injunction would not be in the

public interest.

                                               CONCLUSION

         For the reasons set forth above, Plaintiffs have not met their burden of

demonstrating that an injunction would serve rather than frustrate the public interest.


.providing a boost to the local economy by creating jobs in the local logging
industry”); Earth Island Inst. v. Gould, No. 1:14-CV-01140-KJM-SKO, 2014 WL
4082021, at *8 (E.D. Cal. Aug. 19, 2014) (denying preliminary injunction where “[t]he
potential economic losses include the potential loss of jobs in the locality.”); Protect Our
Communities Found. v. U.S. Dep’t of Agric., No. 11-CV-00093-BEN (BGS), 2011 WL
13356151, at *12 (S.D. Cal. Sept. 15, 2011) (“Maintaining jobs is in
the public interest”).
30
   W. Watersheds Project v. Salazar, 692 F.3d 921 (9th Cir. 2012) (district court
“properly weighed the environmental harm posed by the [solar power generation] project
against the possible damage to project funding, jobs, and the state and national renewable
energy goals that would result from an injunction halting project construction, and
concluded that the balance favored [the government].”); see also Nat. Res. Def. Council
v. Kempthorne, 525 F. Supp. 2d 115, 127 (D.D.C. 2007) (“The development of domestic
energy resources is of paramount public interest and will be harmed (at least to some
extent) if that development is delayed.”).
31
  EIS, p. 228 (“The desire to develop oil and gas resources on the North Slope was a
major factor in passage of the ANCSA and creation of ANCSA Native corporations,
including regional corporations (e.g., ASRC) and village corporations (e.g., Kuukpik) in
each community as well as the creation of local municipalities. These corporations
control money and land from the settlement agreement and were established with the
intent to provide Alaska Natives with opportunities for self-control and self-
determination.”).
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 10 OF 12
        Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 12 of 14
Their motion should be denied.



 Dated: January 16, 2021                                   Respectfully submitted,


                                                          /s/ Eric B. Fjelstad
                                                          Eric B. Fjelstad, Alaska Bar No. 9505020
                                                          EFjelstad@perkinscoie.com
                                                          PERKINS COIE LLP
                                                          1029 West Third Avenue, Suite 300
                                                          Anchorage, AK 99501-1981
                                                          Telephone: 907.263.6973

                                                          Stacey Bosshardt (pro hac vice pending)
                                                          SBosshardt@perkinscoie.com
                                                          PERKINS COIE LLP
                                                          700 Thirteenth Street, N.W., Suite 800
                                                          Washington, D.C. 20005-3960
                                                          Telephone: 202.654.6200
                                                          Facsimile: 202.654.6211

                                                          Counsel for Amicus Curiae Arctic Slope
                                                          Regional Corporation




Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 11 OF 12
        Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 13 of 14
                                  RULE 7.4(a)(4) CERTIFICATION

         I hereby certify under Local Civil Rule 7.4(a) that this brief contains 2,731 words,

and complies with the word limits for an amicus brief.



                                                      /s/ Eric B. Fjelstad
                                                        Eric B. Fjelstad



                                    CERTIFICATE OF SERVICE

         I hereby certify that on January 16, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which in turn automatically generated

a Notice of Electronic Filing (“NEF”) to all parties in the case who are registered users of

the CM/ECF system. The NEF for the foregoing specifically identities recipients of

electronic notice. I further certify that there appear to be no non-CM/ECF participants

not represented by counsel in this case who require service by mail.


                                                      /s/ Eric B. Fjelstad
                                                        Eric B. Fjelstad, Alaska Bar No. 9505020




Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 12 OF 12
        Case 3:20-cv-00308-SLG Document 32-1 Filed 01/16/21 Page 14 of 14
